Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 10/26/2021 for application number 16/536,639. Claims 1, 27-28, and 30 have been amended. Claim 31 is new. Claims 1-10 and 12-31 are pending.

Reason for Allowance
Claims 1-10 and 12-31 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Dai et al. (US 20120093101 A1; hereinafter “Dai”)
Lin et al. (US 20190215121 A1; hereinafter “Lin”).
Zhou et al. (US 20190373450 A1; hereinafter “Zhou”)
Fischer (US 9482742 B1; hereinafter “Fischer”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
determining, in a transmission bandwidth, a first part of multiple positioning reference signals transmitted on N1 consecutive symbol periods in a slot and a second part of the multiple positioning reference signals transmitted on N2 consecutive symbol periods in the slot, N1 and N2 each being an integer, wherein:
(a1) in the N1 consecutive symbol periods, each positioning reference signal of the first part occupies a subcarrier different from subcarriers occupied by the other positioning reference signals of the first part, and positioning reference signals in each symbol period of the N1 consecutive symbol periods are evenly distributed in the transmission bandwidth, and 
(a2) a location of a subcarrier carrying a positioning reference signal that is relative to a first subcarrier of a starting resource block of the transmission bandwidth in a particular symbol period of the N1 symbol periods is as
Sf * m + (l * Sf/2 + [l/2] + Vshift) mod Sf, or
Sf * m + (-l * Sf/2 + [l/2] + Vshift) mod Sf, or
Sf * m + (-l * Sf/2 - [l/2] + Vshift) mod Sf, or
Sf * m + (l * Sf/2 - [l/2] + Vshift) mod Sf, or
Sf * m + (l * Sf/2 + ((2 * [l/2]) mod (Sf/2)) + [l/4] + Vshift) mod Sf,
wherein a sub carrier spacing between two adjacent positioning reference signals in each of the N1 consecutive symbol periods are Sf subcarriers, Sf being an integer greater than 0, m is an integer between 0 and ((12/Sf)*B - 1) inclusive, B is a number of resource blocks within the transmission bandwidth, l is a symbol period index of the particular symbol period in the N1 consecutive symbol periods and starts from 0, Vshift is a subcarrier shift; or
(b) the transmission bandwidth is divided into a plurality of different segments each having two or more consecutive subcarriers, and two or more subcarriers occupied by the first part of the multiple positioning reference signals in each of the N1 consecutive symbol periods are the same and are evenly distributed in a same segment of the plurality of segments.”
In contrast, the closest prior art, Dai, discloses a method of wireless communication of a user equipment (UE), comprising: receiving one or more positioning reference signal parameters from a base station ([0113] – [0117] and Fig. 7); determining in a transmission bandwidth, a first part of multiple positioning reference signals transmitted on N1 consecutive symbol periods in a slot and a second part of the multiple positioning reference signals transmitted on N2 consecutive symbol periods in the slot, N1 and N2 each being an integer, wherein in the N1 consecutive symbol periods, each positioning reference signal of the first part occupies a subcarrier different from subcarriers occupied by the other positioning reference signals of the first part, the transmission bandwidth is divided into a plurality of different  segments each having two or more consecutive subcarriers, and two or more positioning reference signals in each of the N1 consecutive symbol periods are evenly distributed in a respective segment of the plurality of segments ([0099], [0117], [0120] and Fig. 7). Dai further discloses providing feedback of the position information to the base station ([0120], [0121], and Fig. 7). Based on this teaching, a skilled artisan would have been able to recognize that the implementing of positioning and sending feedback of the position information to the base station suggests that the UE decodes the multiple positioning reference signals based on the received configuration information including one or more positioning reference signal parameters.
But Dai does not disclose the above claimed features. Other prior art of record documents also do not disclose these claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 30 mutatis mutandis.  Accordingly, claims 1-10 and 12-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471